                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF KENTUCKY
                          LOUISVILLE DIVISION

                                         :
UNITED STATES OF AMERICA                 :
                                         :
                   PLAINTIFF             :   Criminal Action No. 3:19CR-00095-JHM
v.                                       :   SENIOR JUDGE JOSEPH H. MCKINLEY, JR.
                                         :
JOSEPHINE CROWE                          :
                                         :
                   DEFENDANT             :
                                         :


                                     ORDER

      This matter came before the Court on July 1, 2019, for arraignment and
plea. There appeared Ms. Stephanie Zimdahl, Assistant United States Attorney,
and Defendant, Josephine Crowe, with retained counsel, Mr. Thomas E. Clay.
These proceedings were digitally recorded.
      Counsel for the United States made an oral motion to unseal the case
including the Information and the Court being sufficiently advised;
      IT IS ORDERED that the motion is GRANTED and the Clerk is directed to
unseal the instant action including the Information.
      The parties filed an executed waiver of indictment in open Court. The
Defendant acknowledged her identity and was furnished a copy of the Information
and advised of the nature of the charges contained therein. Counsel on behalf of
Defendant waived formal reading of the Information.
      The Defendant, by counsel, advised the Court of her desire to enter a plea of
guilty as to each of Counts 1 and 2 in the Information pursuant to a Rule
11(c)(1)(B) plea agreement.
      The Court having found the Defendant competent to enter the plea; having
found the plea to be knowing, voluntary and with the advice of counsel; having

                                         1
advised the Defendant of her constitutional rights and the Defendant having
advised the Court she understood and waived those rights; having advised the
Defendant she would not be allowed to withdraw her plea; and having established
a factual basis for the plea,
      IT IS HEREBY ORDERED that the Court accepts the Defendant=s plea of
guilty as to each of Counts 1 and 2 in the Information, pursuant to a Rule
11(c)(1)(B) plea agreement executed by all parties to this action. The plea
supplement shall be filed under seal.
      In order to proceed under the Sentencing Reform Act of 1984 (Pub. L.
98-473, Title II, c. 2, Sections 211-239), 18 U.S.C. Sections 3551-3559,
      IT IS HEREBY FURTHER ORDERED as follows:
      1.     Sentencing proceedings are set in this case on the 7th day of
October, 2019, at 11:00 AM EDT, U.S. Courthouse, Louisville, Kentucky.
      2.     Not less than thirty-five (35) days prior to the date set for sentencing,
the Probation Officer shall provide a copy of the Presentence Investigation Report
to the defendant and to counsel for both the defendant and the United States.
Within fourteen (14) days thereafter, counsel shall communicate, in writing, to the
Probation Office and to opposing counsel any objections they may have as to any
material information, sentencing classifications, sentencing guideline ranges, and
policy statements contained in or omitted from the Report.
      3.     After receiving counsel's objections, the Probation Officer shall
conduct any further investigation and make any revisions to the Presentence
Report that may be necessary. The Probation Officer may require counsel for
both parties to meet with the officer to discuss unresolved factual and legal issues.
      4.     Prior to the date of the sentencing hearing, the Probation Officer shall
submit the Presentence Report to the sentencing Judge. The Report shall be
accompanied by the written objections of counsel, and by an addendum setting
forth any objections counsel may have made that have not been resolved, together
with the officer's comments thereon. The Probation Officer shall provide a copy of


                                          2
any addendum to the Presentence Investigation Report, including any revisions
thereof, to the defendant and to counsel for the defendant and the United States.
      5.    Not less than twenty (20) days prior to the sentencing hearing,
the parties shall communicate with each other to discuss the scope of the
sentencing hearing and make certain disclosures. Each party shall
disclose to the other if it intends to argue for a non-guideline sentence.
The parties shall disclose whether they intend to call witnesses at the
hearing and if so, the nature of the testimony shall be revealed. The parties
shall disclose the identity of any expert witness and exchange a written
summary of the witness=s opinions, the bases and reasons for the opinions,
and the witness=s qualifications.
      For any sentencing in which testimony is expected, the parties shall
estimate the length of time required for the sentencing hearing and
communicate same to Erica A. Skinner, Case Manager for Senior Judge
McKinley.
      6.    Not less than ten (10) days prior to the sentencing hearing, the
parties shall file a Sentencing Memorandum in support of their respective
positions on any unresolved objections to the Presentence Investigation
Report, including any objections to the calculation of the advisory
sentencing guidelines contained therein. Furthermore, in the event a
non-guideline sentence is advocated, the Sentencing Memorandum shall
address the factors of 18 U.S.C. ' 3553(a).
      7.    Except with regard to any objection made under Paragraph 4 that has
not been resolved, the Report of the Presentence Investigation may be accepted
by the Court as accurate. The Court, for good cause shown, may allow new
objections to be raised at any time before the imposition of sentence. In resolving
disputed issues of fact, the Court may consider any reliable information presented
by the Probation Officer, the defendant or the United States.
      8.    The time set forth in this Order may be modified by the Court for good


                                        3
cause shown, except that the ten (10) day period provided for disclosure of the
Presentence Report pursuant to 18 U.S.C. Section 3552(d) may be diminished
only with the consent of the defendant.
      9.     Nothing in this Order requires the disclosure of any portions of the
Presentence Report that are not disclosable under Criminal Rule 32(c).
      10.    The Presentence Report shall be deemed to have been disclosed:
                      a.   When the Report is physically delivered to counsel;

                      b.   One day after the Report's availability is orally
                           communicated to counsel; or

                      c.   Three (3) days after notice of its availability is mailed to
                           counsel, or the date of availability reflected in the notice,
                           whichever is later.

      11.    It shall be the responsibility of counsel for the defendant to disclose
the Report to the defendant.
      12.    The general conditions of probation as set forth in Probation Form 7A
shall apply to the defendant if placed on probation or supervised release, and all
persons placed on probation or supervised release shall submit to photographs by
the Probation Officer as a condition of probation or supervised release.
      Counsel for the United States advised the Court she was not seeking
detention and the Court being sufficiently advised;
      IT IS FINALLY ORDERED that the Defendant shall be released on a
personal recognizance bond with no special conditions.




Copies to:   Counsel of Record
                                                                  July 2, 2019

               0|32




                                           4
